The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county on a charge of having possession of intoxicating liquor and was sentenced to pay a fine of $150 and to serve one hundred and twenty days in the county jail.
The judgment was rendered on August 24, 1929. The appeal was lodged in this court November 20, 1929, eighty-nine days after the rendition of the judgment. By section 2808, Comp. Stat. 1921, an appeal from a conviction for a misdemeanor must be taken in sixty days from the rendition *Page 14 
of the judgment. By that section the court is authorized to extend the time for a further period not to exceed sixty days. On September 23, 1929, the court extended the time for filing an appeal an additional twenty days, which with the time allowed by law allowed eighty days within which to file the appeal. The appeal not having been filed within the time fixed by law, nor the extension of time made by the court, this court does not acquire jurisdiction.
The attempted appeal is dismissed.